DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:
Claim 6, line 2: --an-- should be added between “in” and “upward”.
Claim 12, line 3: --an-- should be added between “in” and “upward”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: expansion apparatus in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-15 are replete with 35 U.S.C. 112(b) errors.  Examples of such errors include:
Claim 1 recites the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the emptied area" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the damaged vertebrae" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sides" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper vertebra" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the height" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 9-10, recites “a protrusion provided in the lower portion thereof.” It is unclear what “lower portion is being referred to.  A further clarifying amendment is required.
Claim 1 recites the limitation "the intervertebral distance" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the patient" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “characterized by a body.” It is unclear if the “body” of claim 2 is the same as or different than the “body” previously recited in claim 1.  A further clarifying amendment is required.
Claim 2 recites “at least one upper surface…..having sparks” and “at least one lower surface……having a spark.”  It is unclear what “sparks” and “spark” are referring to.  Looking at applicant’s disclosure, it would appear the claim is meant to recite “spikes, teeth, etc. and will therefore be examined as such.  A further clarifying amendment is required.
Claim 4 recites the limitation "the front inner wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the front inner wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the emptied area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said side inner wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the lateral surfaces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lower portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side inner wall" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the preferred height" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the emptied portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the lower portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lugs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the side inner wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lower inner wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the rear surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the upward movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the upper portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the preferred height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the preferred height" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “characterized by a movable element.” It is unclear if the “movable element” of claim 11 is the same as or different than the “movable element” previously recited in claim 1.  A further clarifying amendment is required.

Claim 11 recites the limitation "the lower portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lower inner wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “characterized by a protrusion.” It is unclear if the “protrusion” of claim 12 is the same as or different than the “protrusion” previously recited in claim 1.  A further clarifying amendment is required.
Claim 12 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the lugs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the emptied area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the front inner wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the rear surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the barriers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the front inner wall" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lugs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the side inner walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The examiner is believed to have pointed out each error.  However, applicant is advised to carefully reread the claims, correcting all errors encountered, and amend the claims accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “at least one body is located in the emptied space between the damaged vertebrae.”
Claim 1 recites “which has a toothed surface contacting with the upper vertebra and being attached to it.”
Claim 2 recites “characterized by a body which comprises at least one upper surface fitted in the upper vertebra.”
It appears the “emptied space between the damaged vertebrae” and the “upper vertebra” are being positively recited as limitations of the claims.  Applicant is advised to amend the claims to make such limitations functionally recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775